Title: Sunday 23 [i.e. 22 July.]
From: Adams, Abigail
To: 


       Went to the Cathedral Church at Winchester. It is a very curious structure. It is said to have been part built by Bishop Walkelyne in the year 1079. In a Chaple belonging to this Edifice Queen Mary was married to King Philip, and the Chair in which she was seated during the ceremony is still to be seen. There is also a Statue of James the 1 and Charles the first. This place since its first foundation has been 3 times nearly destroyd by fire. It has been the residence of many Kings, and this place was the first that obtaind a free Charter which King Henry the first Granted. After hearing divine service, we proceeded to South hampton which is bounded by the Sea and is a very pretty Town much resorted to during the Summer Months as a Sea Bathing place, which for the first time in my Life I tried this morning, 24th of July.
      